Exhibit 10.01(r)

 

EQT CORPORATION

2010 EXECUTIVE PERFORMANCE INCENTIVE PROGRAM

 

 

EQT CORPORATION (the “Company”) hereby establishes this EQT CORPORATION 2010
EXECUTIVE PERFORMANCE INCENTIVE PROGRAM (the “Program”), in accordance with the
terms provided herein.

 

WHEREAS, the Company maintains certain long-term incentive award plans including
the EQT Corporation 2009 Long-Term Incentive Plan (the “2009 Plan”) for the
benefit of its directors and employees, of which the Program is a subset; and

 

WHEREAS, in order to further align the interests of executives and key employees
with the interests of the shareholders, the Company desires to provide long-term
incentive benefits through the Program, in the form of awards qualifying as
“Performance Awards” under the 2009 Plan.

 

NOW, THEREFORE, the Company hereby provides for incentive benefits for
executives and key employees of the Company and adopts the terms of the Program
on the following terms and conditions:

 

Section 1.  Purpose.  The main purpose of the Program is to provide long-term
incentive opportunities to executives and key employees to further align their
interests with those of the Company’s shareholders and with the strategic
objectives of the Company.  Awards granted hereunder may be earned by achieving
relative performance levels against a pre-determined peer group, are forfeited
if defined performance levels are not achieved and are subject to negative
adjustment if, among other things, other absolute performance measures are not
attained.  By placing a portion of the employee’s compensation at risk, the
Company has an opportunity to reward exceptional performance or reduce the
compensation opportunity when performance does not meet expectations.  As a
subset of the 2009 Plan, this Program is subject to and shall be governed by the
terms and conditions of the 2009 Plan.  Capitalized terms used herein and not
otherwise defined shall have the meanings given such terms in the 2009 Plan. 
The Share Units (as defined in Section 4 below) granted under this Program are
intended to meet the performance-based compensation exemption under Section
162(m) of the Code.

 

Section 2.  Effective Date.  The effective date of this Program is January 1,
2010.  The Program will remain in effect until the earlier of December 31, 2012
or the closing date of a Change of Control event defined in Section 5 unless
otherwise amended or terminated as provided in Section 17 (“Termination Date”).

 

Section 3.  Eligibility.  The Chief Executive Officer of the Company (the “CEO”)
shall, in his or her sole discretion, select the employees of the Company who
shall be eligible to participate in the Program from those individuals eligible
to participate in the 2009 Plan.  The CEO’s selections will become participants
in the Program (the

 

--------------------------------------------------------------------------------


 

“Participants”) only upon approval by the Committee, comprised in accordance
with the requirements of the 2009 Plan, to the extent such individuals are, or
are expected to be, Covered Employees.  In the event that an employee is hired
by the Company during the Performance Period, as defined below, the CEO shall,
in his or her sole discretion, determine whether the employee will be eligible
to participate in the Program, provided that the Committee must approve all new
participants to the Program who are Covered Employees; provided further that,
individuals who are Covered Employees may only become eligible during the first
90 days of the Performance Period.

 

Section 4.  Performance Incentive Share Unit Awards.  Awards under the Program
are designated in the form of performance incentive share units (as adjusted
from time to time in accordance with Section 12, the “Share Units”) , which are
awards to be settled in stock, the amount per unit of which is determined by
reference to one share of the Company’s Common Stock.  Upon being selected to
participate in the Program, each Participant shall be awarded a number of Share
Units, which award shall be proposed by the CEO and approved by the Committee. 
The aggregate maximum number of Share Units, excluding accrued Dividend Units
(as defined in Section 12), that may be awarded under the Program is 900,000,
subject to adjustment as provided in Section 12.   Unless otherwise indicated
herein in a particular context, the term “Share Units” includes any Dividend
Units accumulated with respect to an award of Share Units, as provided in
Section 12.

The Share Units shall be held in book entry form by the Company until settled as
described herein.  Share Units do not represent actual shares of stock.  A
Participant shall have no right to exchange the Share Units for cash, stock or
any other benefit and shall be a mere unsecured creditor of the Company with
respect to such Share Units and any future rights to benefits.

Section 5.  Performance Condition.  Subject to Section 7, the amount to be
distributed to a Participant will be based on the Company’s total shareholder
return relative to the peer group’s (Attachment A) total shareholder return
calculated as described in (a) below (the “Performance Condition”), for the
period of January 1, 2010 to the Termination Date (the “Performance Period”),
and subject to the Committee’s negative discretion based upon the Company’s
revenues as described in (b) and (c) below. 

 

(a)       Total Shareholder Return.  For purposes of this Program, total
shareholder return will be calculated as follows:

 

Step 1

 

The “Beginning Point” for the Company and each company in the peer group is
defined as one share of common stock with a value equal to the average closing
stock price as reported in the Nationally Recognized Reporting Service for the
ten (10) consecutive business day period ending on and including the date of the
commencement of the Performance Period, for each company.  All references in
this Program to the “Nationally Recognized

 

2

--------------------------------------------------------------------------------


 

Reporting Service” shall be references to either the print or electronic version
of a nationally recognized publication that reports the daily closing stock
price of EQT and each member of the peer group.

 

Step 2

 

Dividends paid for each company from the beginning of the Performance Period
will be cumulatively added to the Beginning Point as additional shares of such
company’s common stock.  The closing price on the last business day of the month
in which the record date for the dividend occurs will be used as the basis for
determining the number of shares to be added.  The resulting total number of
shares accumulated during the Performance Period is referred to as the Total
Shares Held at Ending Point.

 

Step 3

 

Except as provided in the following sentence, the “Ending Point” for each
company in the peer group is defined as Total Shares Held at Ending Point for
that company times the average of the closing price of such company’s common
stock as reported in the Nationally Recognized Reporting Service for the last
ten (10) business days of the Performance Period for that company.  In the event
of a change of control (as then defined in the 2009 Plan) of the Company (a
“Change of Control”), the “Ending Point” for each company in the peer group is
defined as Total Shares Held at Ending Point for that company times the average
of the closing price of such company’s common stock as reported in the
Nationally Recognized Reporting Service for the ten (10) business days preceding
the closing of the Change of Control transaction.

 

Step 4

 

Total Shareholder Return (“TSR”) will be expressed as a percentage and is
calculated by dividing the Ending Point by the Beginning Point and then
subtracting 1 from the result.  Each company including the Company will be
ranked in descending order by the TSR so calculated.

 

If the common stock of any company in the peer group ceases to be publicly
traded during the Performance Period, such company shall be assigned a TSR value
of negative 100% for purposes of the Program. 

(b)      Revenues.  For purposes of this Program, revenues shall be measured as
the Sales Price (as specified below) multiplied by the aggregate Total Sales
Volume (as specified below) for the eleven (11) calendar quarters within the
Performance Period beginning January 1, 2010 and ending September 30, 2012.  If
a Change of Control shall occur prior to September 30, 2012, then revenues shall
be measured as the Sales Price multiplied by the aggregate Total Sales Volume
for the calendar quarters completed prior the date of the Change of Control. 

 

3

--------------------------------------------------------------------------------


 

(i)                                   Sales Price shall equal $6.00/mcf. 

 

(ii)                                Total Sales Volume for each quarter equals
the sum of the production total sales volumes (mmcfe) reported in the applicable
Form 10-Q for each quarter and, in the case of the fourth quarter of any year,
the volumes calculated for the fourth quarter by reducing the annual total sales
volume reported in the Form 10-K by the quarterly total sales volumes reported
in the Form 10-Q for the first three quarters of such year.  For the avoidance
of doubt, (a) Total Sales Volume is determined solely by the volumes reported,
regardless of any subsequently identified prior period adjustment, (b) Total
Sales Volume represents the Company’s interest in gas and oil sales during the
applicable period and (c) gathered volumes are not included.  Total Sales Volume
shall be measured on a basis consistent with current practice on the date of
adoption of the Program.

 

(c)       Application of Performance Condition and Negative Adjustment.  A
Participant’s “Awarded Value” shall be calculated by multiplying (A) the sum of
such Participant’s Share Units, by (B) the Payout Multiple identified on the
payout matrix (Attachment B) that corresponds to the Company’s relative TSR
ranking on the payout matrix for the Performance Period (after taking into
account any discretionary reduction of the Payout Multiple by the Committee as
provided in Attachment B), by (C) the closing price of the Company’s Common
Stock at the end of the Performance Period or, in the case of a Change of
Control, the average of the closing price of the Company’s Common Stock for the
ten (10) business days preceding the Change of Control transaction, in each case
as reported in the Nationally Recognized Reporting Service.   Share Units will
be cumulatively credited with cash dividends that are paid on the Company’s
Common Stock on or after January 1, 2010 in the form of additional Share Units,
which shall be referred to as the “Dividend Units.”  These Dividend Units shall
be deemed to have been purchased on the last business day of the month in which
the record date for the dividend occurs, using the closing stock price for the
Company as reported in the Nationally Recognized Reporting Service.

 

Payments under the Program are expressly contingent upon achievement of the
Performance Condition.

 

Section 6.  Issuance and Distribution.  Subject to Section 7 and except as
provided in the remainder of this Section 6, each Participant’s Awarded Value
will be distributed in stock no later than March 15, 2013.  Subject to Section
7, in the event of a Change of Control, the Awarded Value will be distributed in
stock on the closing date of the transaction.  Notwithstanding the foregoing, to
the extent required under Section 409A of

 

4

--------------------------------------------------------------------------------


 

the Code or the regulations thereunder, no distributions may be made earlier
than the time permitted under such regulations to any affected Participant. 
Notwithstanding the first sentence of this Section 6, the Committee may
determine, in its discretion and for any reason, that the Awarded Value will be
issued in whole or in part in cash.  If a Participant receives payment in the
form of Company stock, the number of shares of stock shall be based on the
closing price of the Company’s stock (or, in the case of a Change of Control, 
the value per share of Common Stock distributed to holders of the Company’s
Common Stock) at the Termination Date.  The maximum amount payable to any one
Participant under the Program with respect to any one calendar year within the
Performance Period shall be the amount set forth and as calculated in the 2009
Plan with respect to Performance Awards, which limit has been approved by the
shareholders of the Company.  No elections shall be permitted with respect to
the timing of any payments.

            Section 7.  Change of Status; Overall Limit.  In making decisions
regarding employees’ participation in the Program and the extent to which awards
are payable in the case of an employee whose employment ceases prior to payment,
the Committee may consider any factors that it may consider relevant.  Unless
otherwise determined by the Committee, the following shall apply in the case of
a Participant whose employment ceases prior to payment of the Awarded Value:

 

(a)       Retirement and Resignation.  Share Units shall be forfeited.

 

(b)      Death and Disability.  Share Units shall be retained by the Participant
or his or her estate or beneficiary, contingent upon achievement of the
Performance Condition set forth in Section 5, as follows, and the remainder
shall be forfeited:

 


DATE OF DEATH OR DISABILITY


 


PERCENT RETAINED


 

 

 

 

 

Prior to January 1, 2011

 

0%

 

 

January 1, 2011 – December 31, 2011

 

25%

 

 

January 1, 2012 – December 31, 2012

 

50%

 

 

 

(c)       Termination.  If the termination is for reasons of misconduct, failure
to perform, or other cause, Share Units shall be forfeited.  If the termination
is due to reasons such as reorganization, and not due to the fault of the
employee, the employee will retain his or her Share Units, contingent upon
achievement of the Performance Condition set forth in Section 5, as follows, and
the remainder shall be forfeited:

 

Termination Date

 

Percent Retained

 

 

 

 

 

Prior to January 1, 2011

 

0%

 

 

January 1, 2011 – December 31, 2011

 

25%

 

 

January 1, 2012 – December 31, 2012

 

50%

 

 

 

5

--------------------------------------------------------------------------------


 

(d)      Change of Position.  A Participant whose position within the Company
changes to a non-Program eligible position as determined by the Committee but
who remains employed through the date of payment of the Awarded Value will
retain his or her Share Units, contingent upon achievement of the Performance
Condition set forth in Section 5, as follows, and the remainder shall be
forfeited:

 

Change of Position Date

 

Percent Retained

 

 

 

 

 

Prior to January 1, 2011

 

0%

 

 

January 1, 2011 – December 31, 2011

 

25%

 

 

January 1, 2012 – December 31, 2012

 

50%

 

 

 

In such events, any Share Units that are retained shall be payable at the time
specified in Section 6 except that, in the event such amounts are conditioned
upon a separation from service and not compensation the Participant could
receive without separating from service, then no such payments may be made to a
Participant who is a “specified employee” under Section 409A of the Code until
the first day of the seventh month following the Participant’s separation from
service.  Notwithstanding any other provisions of the Program, Participants
shall have no vested rights to any Share Units prior to payment.

 

Section 8.  Responsibilities of the Committee.  The Committee has responsibility
for all aspects of the Program’s administration, including:

 

·                Determining and certifying in writing, the extent to which the
Performance Condition has been achieved prior to any payments under the Program,

 

·                Ensuring that the Program is administered in accordance with
its provisions,

 

·                Approving Program Participants,

 

·                Authorizing Share Unit awards to Participants,

 

·                Adjusting Share Unit awards  to account for extraordinary
events,

 

·                Ruling on any disagreement between Program Participants,
Company management, Program administrators, and any other interested parties to
the Program, and

 

·                Maintaining final authority to amend, modify or terminate the
Program at any time.

 

The interpretation and construction by the Committee of any provisions of the
Program or of any adjusted Share Units shall be final.  No member of the
Committee shall be liable for any action or determination made in good faith on
the Program or any Share

 

6

--------------------------------------------------------------------------------


 

Units thereunder.  The Committee may designate another party to administer the
Program, including Company management or an outside party to the extent
permitted under Code Section 162(m).  All conditions of the Share Units must be
approved by the Committee.  As early as practicable prior to or during the
Performance Period, the Committee shall approve the number of Share Units to be
awarded to each Participant.  The associated terms and conditions of the Program
will be communicated to Participants as close as possible to the date an award
is made.  The Participants will sign and return a participant agreement to the
Committee.

 

Section 9.  Tax Consequences to Participants.  It is intended that:  (i) until
the Performance Condition is satisfied, a Participant’s right to payment for an
award under this Program shall be considered to be subject to a substantial risk
of forfeiture in accordance with those terms as defined or referenced in
Sections 83(a), 409A and 3121(v)(2) of the Code; (ii) the Awarded Value shall be
subject to employment taxes only upon the satisfaction of the Performance
Condition; and (iii) until the Awarded Value is actually paid to the
Participant, the Participants shall have merely an unfunded, unsecured promise
to be paid the benefit, and such unfunded promise shall not consist of a
transfer of “property” within the meaning of Code Section 83.  It is further
intended that Participants will not be in actual or constructive receipt of
compensation with respect to the Share Units within the meaning of Code Section
451 until the Awarded Value is paid.

 

Section 10.  Nonassignment.  A Participant shall not be permitted to assign,
alienate or otherwise transfer his or her Share Units and any attempt to do so
shall be void.

 

Section 11.  Impact on Benefit Plans.  Payments under the Program shall not be
considered as earnings for purposes of the Company’s qualified retirement plans
or any such retirement or benefit plan unless specifically provided for and
defined under such plans.  Nothing herein shall prevent the Company from
maintaining additional compensation plans and arrangements, provided however
that no payments shall be made under such plans and arrangements if the effect
thereof would be the payment of compensation otherwise payable under this
Program regardless of whether the Performance Condition was attained.

 

Section 12.  Successors; Changes in Stock.  The obligation of the Company under
the Program shall be binding upon the successors and assigns of the Company.  If
a dividend or other distribution shall be declared upon the Company’s Common
Stock payable in shares of Company Common Stock, each Participant’s Share Units
shall be adjusted by adding thereto the number of shares of Company Common Stock
that would have been distributable thereon if such units had been actual Company
shares and outstanding on the date fixed for determining the shareholders
entitled to receive such stock dividend or distribution.  In the event of any
spin-off, split-off or split-up, or dividend in partial liquidation, dividend in
property other than cash or Company Common Stock, or extraordinary distribution
to shareholders of the Company’s Common Stock, each Participant’s Share Units
shall be appropriately adjusted to prevent dilution

 

7

--------------------------------------------------------------------------------


 

or enlargement of the rights of Participants that would otherwise result from
any such transaction, provided such adjustment shall be consistent with Section
409A of the Code.

 

In the case of a Change of Control, any obligation under the Program shall be
handled in accordance with the terms of Section 6 hereof.  In any case not
constituting a Change of Control in which the Company’s Common Stock is changed
into or becomes exchangeable for a different number or kind of shares of stock
or other securities of the Company or another corporation, or cash or other
property, whether through reorganization, reclassification, recapitalization,
stock split-up, combination of shares, merger or consolidation, then (i) the
Awarded Value shall be calculated based on the closing price of such common
stock on the closing date of the transaction on the principal market on which
such common stock is traded, and (ii) there shall be substituted for each Share
Unit constituting an award, the number and kind of shares of stock or other
securities (or cash or other property) into which each outstanding share of the
Company’s Common Stock shall be so changed or for which each such share shall be
exchangeable.  In the case of any such adjustment, the Share Units shall remain
subject to the terms of the Program.

 

Section 13.  Dispute Resolution.  The Participant may make a claim to the
Committee with regard to a payment of benefits provided herein.  If the
Committee receives a claim in writing, the Committee must advise the Participant
of its decision on the claim in writing in a reasonable period of time after
receipt of the claim (not to exceed 120 days).  The notice shall set forth the
following information:

 

(a)       The specific basis for its decision,

 

(b)      Specific reference to pertinent Program provisions on which the
decision is based,

 

(c)       A description of any additional material or information necessary for
the Participant to perfect a claim and an explanation of why such material or
information is necessary, and

 

(d)      An explanation of the Program’s claim review procedure.

 

Section 14.  Applicable Law.  This Program shall be governed by and construed
under the laws of the Commonwealth of Pennsylvania without regard to its
conflict of law provisions.

 

Section 15.  Severability.  In the event that any one or more of the provisions
of this Program shall be held to be invalid, illegal or unenforceable, the
validity, legality or enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

Section 16.  Headings.  The descriptive headings of the Sections of this Program
are inserted for convenience of reference only and shall not constitute a part
of this Program.

 

8

--------------------------------------------------------------------------------


 

Section 17.  Amendment or Termination of this Program.  This Program may be
amended, suspended or terminated by the Company at any time upon approval by the
Committee and following a determination that the Program is no longer meaningful
in relation to the Company’s strategy.  Any suspension or termination shall
automatically cause a Termination Date effective as of the date of the
Committee’s approval.  Notwithstanding the foregoing, (i) no amendment,
suspension or termination shall adversely affect a Participant’s rights to his
or her award after the date of the award; provided, however, that to the extent
an award is determined with respect to a Termination Date, including a
Termination Date pursuant to the preceding sentence, Participants’ rights to
awards are deemed not to be adversely affected thereby, and the Company may
amend this Program from time to time without any participant’s consent to the
extent deemed necessary or appropriate, in its sole discretion, to effect
compliance with Sections 409A or any other provision of the Code, including
regulations and interpretations thereunder, which amendments may result in a
reduction of benefits provided hereunder and/or other unfavorable changes to
participants, (ii) no amendment may alter the time of payment as provided in
Section 6 of the Program, and (iii) no amendment may be made following a Change
of Control.

 

9

--------------------------------------------------------------------------------


 

Attachment A

 

 


2010 EXECUTIVE PERFORMANCE INCENTIVE PROGRAM

 


PEER GROUP

 

 

Cabot Oil & Gas Corp.

Chesapeake Energy Corp.

CNX Gas Corp.

El Paso Corp.

Enbridge Inc.

Energen Corp.

EOG Resources, Inc.

EXCO Resources, Inc.

Markwest Energy Partners LP

MDU Resources Group Inc.

National Fuel Gas co.

Oneok Inc.

Penn Virginia Corp.

Petroleum Development Corp.

Questar Corp.

Range Resources Corp.

REX Energy Corp.

Sempra Energy

Southern Union Co.

Southwestern Energy Co.

Spectra Energy Corp.

Transcanada Corp.

Williams Cos. Inc.

XTO Energy, Inc.

 

10

--------------------------------------------------------------------------------


 

Attachment B

 

 


2010 EXECUTIVE PERFORMANCE INCENTIVE PROGRAM

 

Payout Matrix

 

 

Company’s Position in

 

 

 

 

TSR Ranking

 

 

Payout Multiple

 

1

 

 

 

3.00

 

2

 

 

 

3.00

 

3

 

 

 

3.00

 

4

 

 

 

2.80

 

5

 

 

 

2.60

 

6

 

 

 

2.40

 

7

 

 

 

2.20

 

8

 

 

 

2.00

 

9

 

 

 

1.80

 

10

 

 

 

1.60

 

11

 

 

 

1.40

 

12

 

 

 

1.20

 

13

 

 

 

1.00 median

14

 

 

 

0.75

 

15

 

 

 

0.75

 

16

 

 

 

0.75

 

17

 

 

 

0.50

 

18

 

 

 

0.50

 

19

 

 

 

0.50

 

20

 

 

 

0.25

 

21

 

 

 

0.25

 

22

 

 

 

0.25

 

23

 

 

 

0.00

 

24

 

 

 

0.00

 

25

 

 

 

0.00

 

 

 

The Committee retains the discretion to reduce the corresponding Payout
Multiple.  In exercising such discretion, the Committee shall consider reducing
the Payout Multiple by up to 0.75 if the Company does not attain the revenue
target specified below; provided, however, that if the Company’s relative TSR
ranking is median or above, the Payout Multiple should not be decreased below
1.00.  The revenue target for the period January 1, 2010 to September 30, 2012
is listed below:

 

Total Sales Volume (mmcfe)                 Production Revenue ($000,000)

       460,000                                                2,760.0

 

11

--------------------------------------------------------------------------------


 

In the event of a Change of Control prior to September 30, 2012, then the
revenue target shall be adjusted proportionately based upon the number of
calendar quarters actually completed prior to the closing date of the Change of
Control. 

 

12

--------------------------------------------------------------------------------